Citation Nr: 1824164	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from November 20, 2009, to May 26, 2011; 50 percent from May 27, 2011, to November 13, 2016; and 70 percent from November 14, 2016.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1969 to May 1972, to include service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In a June 2015 rating decision, the RO increased the rating for the Veteran's PTSD to 50 percent, effective May 27, 2011.  In a February 2017 rating decision, the RO increased the rating for the Veteran's PTSD to 70 percent, effective November 14, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the service-connected PTSD, since the June 2014 Statement of the Case (SOC), VA has associated to the claims file additional pertinent evidence, namely a December 2014 VA examination report and VA treatment records dated from December 2014 to November 2016.  Neither the Veteran, nor his private representative, has not waived AOJ review of this evidence and the AOJ has yet to issue a Supplemental Statement of the Case (SSOC). Therefore, the appeal must also be remanded for the AOJ to issue a SSOC.  See 38 C.F.R. § 19.37(a) (2017).

With regard to the service-connected degenerative arthritis of the lumbar spine, the Board finds that a new VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The most recent VA examination, which was conducted in May 2011, does not provide this information.  Likewise, VA examination is needed to address functional limitations during flare-ups.

Accordingly, upon remand, if the examination is not conducted during a flare-up, the VA examiner will be asked to estimate functional loss during flare-ups based on the Veteran's descriptions of his additional loss of function during flare-ups, information gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced during flares.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the severity of his lumbar spine disability and PTSD.

2.  Then, arrange for the Veteran to undergo a VA examination to evaluate the current severity of his service-connected degenerative arthritis of the lumbar spine.

The joints involved must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The examiner is also to describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner is to ask the Veteran to describe the additional functional loss he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner is to estimate the functional loss (in terms of lost range of motion) based on all the evidence of record.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

